Citation Nr: 1504896	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-26 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with cognitive disorder.

2.  Entitlement to an initial rating in excess of 10 percent for traumatic brain injury (TBI) with memory loss. 

3.  Entitlement to an initial compensable rating for headaches.

4.  Entitlement to an initial compensable rating for spondylitic changes of the thoracic and lumbar spine. 

5.  Entitlement to an initial compensable rating for a right knee sprain. 

6.  Entitlement to an initial compensable rating for a left knee medial meniscus tear. 

7.  Entitlement to an initial compensable rating for a right ankle sprain. 

8.  Entitlement to an initial compensable rating for a left ankle sprain. 
9.  Entitlement to an initial compensable rating for residuals of fractures to the left third and fourth fingers.

10.  Entitlement to service connection for bilateral hearing loss. 

11.  Entitlement to service connection for a sinus disability. 

12.  Entitlement to service connection for allergies.


REPRESENTATION

Appellant represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from November 2001 to December 2009.  This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and June 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction over the claims file is currently held by the RO in Reno, Nevada.   

The June 2012 rating decision on appeal included a denial of entitlement to service connection for tinnitus.  The Veteran disagreed with the denial of the claim, but service connection for tinnitus was granted in an August 2012 rating decision with an initial 10 percent evaluation assigned effective December 10, 2009.  The award of service connection for tinnitus constitutes a complete grant of the benefit sought on appeal and the claim for entitlement to service connection for tinnitus is not before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary to ensure compliance with VA's duty to assist the Veteran in developing evidence to substantiate the claims.  Specifically, the Veteran should be scheduled for VA examinations to determine the severity of his service-connected disabilities and the nature and etiology of the claimed hearing loss, sinus, and allergy disabilities. 

The Veteran was provided VA examinations of the disabilities on appeal in 2010.  The AOJ attempted to schedule more recent examinations for the Veteran in April 2012, August 2012, and October 2012, but in each case, the examinations were cancelled due to the Veteran's failure to appear.  However, review of the claims file indicates that the Veteran was not provided notice of the examinations at his correct address.  For example, the October 2012 examination notifications were mailed to an address in Karnack, Texas, even though VA had received information in September 2012 indicating that the Veteran had moved to an address in Longview, Texas.  The Veteran has relocated several times throughout the claims period and the record contains numerous instances of returned mail.  Thus, the Board cannot conclude that the Veteran received adequate notification of the scheduled VA examinations.  

The Veteran has indicated throughout the claims period that he was willing to appear for VA examinations in support of his claims.  In a March 2012 statement he specifically stated that he would report for any VA examinations (and provided a new address to VA), and his representative also requested new examinations in September 2012 substantive appeals.  The Board regrets further delay in this case, but finds that a remand is necessary to confirm the Veteran's current address-most recently provided to VA in March 2013-and schedule VA examinations in compliance with the duty to assist.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and confirm that the address provided to VA in March 2013 is his correct and current address.  If a different address is identified, update VA's records to reflect the Veteran's current address.  All efforts to confirm the Veteran's address must be documented in the record.  

2.  After determining the Veteran's current address, schedule him for a VA examination(s) to determine the current severity of his orthopedic disabilities.  The claims file must be made available to and reviewed by the examiner.

a)  With respect to all the service-connected orthopedic disabilities, all indicated tests and studies should be performed, including range of motion studies in degrees.  The examiner must also report the range of motion of the service-connected knees, ankles, thoracolumbar spine, and left third and fourth fingers following repetitive testing.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  

If the examiner is not able to determine the additional range-of-motion loss due to the above functional factors without resort to speculation, a full basis for this conclusion must be provided. The examiner should also state what evidence would allow for such an opinion.  

The examiner should also determine the following:

b)  Address whether, and if so to what extent, there is ankylosis of the thoracolumbar spine.  The examiner should also discuss whether the Veteran's service-connected disability includes intervertebral disc syndrome and, if so, whether such disability has resulted in doctor-prescribed bed rest; if so, the examiner should address the frequency and duration of such bed rest in the past 12 months.

The examiner should also identify any evidence of neurological disorders, including radiculopathy in the lower extremities due to the service-connected disability.  Any sensory or motor impairment in the extremities due to service-connected disabilities should be identified.  The examiner should provide an opinion with respect to any symptoms due to nerve root impingement as to whether they are mild, moderate, moderately severe, or severe.  

c)  The examiner should provide an opinion concerning the degree of severity (whether mild, moderate, or severe) of any instability or subluxation of the knees.  The examiner should also determine if the knees lock and if so the frequency of the locking.  

d)  Regarding the right and left ankles, the examiner should discuss whether there is pain on movement, swelling, tenderness, deformity or atrophy of disuse.  The examiner should also determine whether there is any evidence of ankylosis, ligamentous laxity or other impairment of the ankle joints.  

e)  Determine if the Veteran experiences limitation of motion of the third or fourth fingers of the left hand and/or ankyloses of either digit.  If ankylosis is present, the examiner should specify whether it is favorable or unfavorable. 

The complete bases for all medical opinions must be provided.

3.  After determining the Veteran's current address, schedule him for a VA examination to determine the current severity of his PTSD with cognitive disorder.  The claims file must be made available to and reviewed by the examiner.

The examiner should identify all current manifestations of the service-connected PTSD.  The examiner should also provide an opinion concerning the current degree of social and occupational impairment due to the service-connected psychiatric disability.  In addition, the examiner should provide a global assessment of functioning score (GAF) with an explanation of the significance of the score assigned.

The complete bases for all medical opinions must be provided.

4.  After determining the Veteran's current address, schedule him for a VA examination to determine the current severity of his TBI with memory loss.  The claims file must be made available to and reviewed by the examiner.

The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should identify all current manifestations of the service-connected TBI with memory loss and specifically note the presence or absence and severity of the main areas of dysfunction listed in the current criteria for rating TBIs under Diagnostic Code 8045, including cognitive impairment, subjective symptoms, and emotional/behavioral dysfunction.  

The AOJ should also schedule any additional examinations identified by the VA examiner as necessary to determine the severity of the Veteran's TBI.

The complete bases for all medical opinions must be provided.

5.  After determining the Veteran's current address, schedule him for a VA examination to determine the current severity of his headaches.  The claims file must be made available to and reviewed by the examiner.

The examiner should determine:

a)  Whether the Veteran experiences prostrating headache attacks; and, 

b)  If so, whether the headaches occur on average once every two months, once a month, or most nearly approximate very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability. 

The complete bases for all medical opinions must be provided.

6.  After determining the Veteran's current address, schedule him for a VA examination to determine the nature and etiology of his claimed hearing loss.  The claims file must be made available to and reviewed by the examiner.

After performing all necessary tests, the examiner should determine whether the Veteran's claimed hearing loss meets the criteria for a hearing loss disability for VA purposes.  If a hearing loss disability is identified, the examiner should determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any hearing loss disability was incurred in or aggravated by any incident of active duty service.

A rationale for all expressed opinions (to include specific reference to evidence from the claims file) must also be provided.

7.  After determining the Veteran's current address, schedule him for a VA examination to determine the nature and etiology of his claimed sinus and allergy disabilities.  The claims file must be made available to and reviewed by the examiner.

After performing all necessary tests, the examiner should determine whether the Veteran manifests chronic sinus and/or allergy disabilities.  If chronic disabilities are identified, the examiner should determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the disabilities were incurred in or aggravated by any incident of active duty service.

A rationale for all expressed opinions (to include specific reference to evidence from the claims file) must also be provided.

8.  Readjudicate the claims on appeal.  If the benefits sought are not fully granted, issue a supplemental statement of the case (SSOC) before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




